PER CURIAM.
Appellants raise two issues in this workers’ compensation appeal, only one of which requires reversal. We conclude that the Judge of Compensation Claims erred in awarding temporary partial disability benefits from January 1, 1993 through May 20, 1996 because the claim for temporary indemnity benefits for this period of time was not raised at the prior hearing in this case even though ripe for adjudication at that time. “The general rule, with a few exceptions not pertinent here, is that a claim that is mature at the time of an earlier proceeding will be subsequently barred by its omission from that proceeding.” Turner v. Rinker Materials, 622 So.2d 80, 83 (Fla. 1st DCA 1993). We affirm the order on appeal in all other respects.
MINER, WOLF and DAVIS, JJ., CONCUR.